Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on January 29th, 2021, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 11 and 15 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Priority
3.	The priority date that has been considered for this application is September 6th, 2020.  

 Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/29/2021, 06/17/2021 and 03/19/2022 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

 ALLOWABLE DEPENDENT CLAIMS
5. 	Claims 3, 4, 7, 9, 13, 14 and 17-19 are objected to as being dependent upon respective rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claim(s).


Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 2, 5, 6, 8, 10-12, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishakian et al. (US Patent Application Publication No. 2017/0286190 A1 -herein after Ishakian) in view of Medeiros et al. (“Process Mining Based on Clustering: A Quest for Precision” [A Non-Patent Literature]).
Per claim 1:
Ishakian discloses:
A computer implemented method for generating a process tree of a process (At least see [0005] -A method of generating process trace clusters), comprising:
receiving an event log of the process (At least see [0005] -receiving an identification of node types and edge types of an application event log); 
determining whether a base case applies to the event log and, in response to determining that the base case applies to the event log, adding one or more nodes to the process tree (At least see [0005] -performing dimension reduction of the HIN by reducing a number of event types of the set of input traces to generate clusters of new event types, generating a set of meta-paths that connect nodes of a same reduced event type in the application event log); 
in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs and adding one or more nodes to the process tree (At least see [0004] -races clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate);

Ishakian sufficiently discloses the method as set forth above, but Ishakian does not explicitly disclose: repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log; and outputting the process tree.  

However, Medeiros disclose:
repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log (At least see Page. 5:9-11 -iteratively split the log in clusters until the log is partitioned in clusters that allow for the mining of precise models, and lines: 17-21 -as long as the model is not optimal the log is partitioned into clusters with the hope that it may be easier to construct a better process model for each of the clusters. In Figure 3 log L is split into two
logs L1 and L2, i.e., each process instance of L appears in either L1 or L2. Then for each cluster, the procedure is repeated) ; and 
outputting the process tree (At least see FIG. 3 with associated text, which the figure represent clusters as tree including splitted clusters as sub-trees).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate Medeiros into Ishakian because Medeiros’s event log is clustered iteratively such that each of the resulting clusters corresponds to a coherent set of cases that can be adequately represented by a process model, this approach allows for different clustering and process discovery algorithms; as such,     a particular clustering algorithm that avoids over-generalization and a process discovery algorithm that is much more robust (please see the Abstract of the invention).

Per claim 2: 
Ishakian discloses:
calculating activity relation scores for pairs of activities in an exclusive choice relationship or a parallel relationship in an event log (At least see [0043] - edge relations are generic enough to capture a wide variety of traces from different business process domains); 
generating an undirected graph of the activities based on the activity relation scores (At least see [0061] - PathSim does not measure the similarity between traces that share similar execution order of events);
inverting weights of edges of the undirected graph (At least see [0072] -  SeqPathSim requires the input traces to be in form of sequences of events in the new dimensions, the above results only provide the “soft” mappings from the input events to the new dimensions in form of matrix W); 
determining an average minimum cut on the undirected graph based on the inverted weights of the edges to determine a cut location of the event log (At least see [0062] - [0062] Edit distance similarity measures can quantify how similar two sequences are by counting the minimum number of operations required to transform one sequence into the other. Edit distance has shown its effectiveness in measuring similarity between sequence-like data traces in multiple domains); and 
splitting the event log into sub-event logs based on the cut location (At least see [0003] - Traces clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate).  

Per claim 5: 
Ishakian discloses:
from a plurality of activities forming a loop in the event log, one or more activities corresponding a body start portion of the loop, one or more activities corresponding to a body end portion of the loop, one or more activities corresponding to a redo start portion of the loop, and one or more activities corresponding to a redo end portion of the loop comprises: 
determining the one or more activities corresponding to the body start portion of the loop as all activities of the plurality of activities occurring as the first activity in a trace of the event log (At least see [0006] - repeating the steps of receiving an identification of node types and edge types, generating a set of meta-paths, performing dimension reduction, calculating similarities, and clustering the set of process traces using one of the plurality of disjoint partitions as input).  

Per claim 6: 
Ishakian discloses:
from a plurality of activities forming a loop in the event log, one or more activities corresponding a body start portion of the loop, one or more activities corresponding to a body end portion of the loop, one or more activities corresponding to a redo start portion of the loop, and one or more activities corresponding to a redo end portion of the loop comprises: 36/44 4835-0983-5737.vlDocket No. 23464.0068 
determining the one or more activities corresponding to the body end portion of the loop as all activities of the plurality of activities occurring as the last activity in a trace of the event log (At least see [0006] - repeating the steps of receiving an identification of node types and edge types, generating a set of meta-paths, performing dimension reduction, calculating similarities, and clustering the set of process traces using one of the plurality of disjoint partitions as input).  

Per claim 8: 
Ishakian discloses:
from a plurality of activities forming a loop in the event log, one or more activities corresponding a body start portion of the loop, one or more activities corresponding to a body end portion of the loop, one or more activities corresponding to a redo start portion of the loop, and one or more activities corresponding to a redo end portion of the loop comprises: 
determining the one or more activities corresponding to the redo end portion of the loop as all activities of the plurality of activities that directly precede each of the one or more activities corresponding to the body start portion of the loop for a threshold number of times (At least see [0007] - edge types of the HIN are associated with different types of interactions between different node types, where an edge relationship between a trace node type and a temporal node type includes a starts-on edge that indicates a start time of a trace, an ends-on edge that indicates an end time of a trace, and a joined-on edge that indicates a time when a particular resource became available to a trace).  

Per claim 10: 
Ishakian discloses:
process is a robotic process automation process (At least see [00770 - process traces are application level event logs that are collected by an administrator through automation).  

Per claim 11:  
Ishakian discloses:
An apparatus (At least see FIG. 4 with associated text) comprising: 
a memory storing computer instructions for generating a process tree of a process (At least see [0102] - memory 428 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the disclosure); and 
at least one processor configured to execute the computer instructions (At least see [0012] - a non-transitory program storage device readable by a computer, tangibly embodying a program of instructions executed by the computer to perform the method steps for generating process trace clusters), the computer instructions configured to cause the at least one processor to perform operations of:
receiving an event log of the process (At least see [0005] -receiving an identification of node types and edge types of an application event log);  
determining whether a base case applies to the event log and, in response to determining that the base case applies to the event log, adding one or more nodes to the process tree (At least see [0005] -performing dimension reduction of the HIN by reducing a number of event types of the set of input traces to generate clusters of new event types, generating a set of meta-paths that connect nodes of a same reduced event type in the application event log); 
in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs and adding one or more nodes to the process tree (At least see [0004] -races clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate); 
Ishakian sufficiently discloses the method as set forth above, but Ishakian does not explicitly disclose: repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log; and outputting the process tree.

However, Medeiros disclose:
repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log (At least see Page. 5:9-11 -iteratively split the log in clusters until the log is partitioned in clusters that allow for the mining of precise models, and lines: 17-21 -as long as the model is not optimal the log is partitioned into clusters with the hope that it may be easier to construct a better process model for each of the clusters. In Figure 3 log L is split into two logs L1 and L2, i.e., each process instance of L appears in either L1 or L2. Then for each cluster, the procedure is repeated); and 
outputting the process tree (At least see FIG. 3 with associated text, which the figure represent clusters as tree including splitted clusters as sub-trees).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate Medeiros into Ishakian because Medeiros’s event log is clustered iteratively such that each of the resulting clusters corresponds to a coherent set of cases that can be adequately represented by a process model, this approach allows for different clustering and process discovery algorithms; as su ch,     a particular clustering algorithm that avoids over-generalization and a process discovery algorithm that is much more robust (please see the Abstract of the invention).    

Per claim 12: 
Ishakian discloses:
calculating activity relation scores for pairs of activities in an exclusive choice relationship or a parallel relationship in an event log (At least see [0043] - edge relations are generic enough to capture a wide variety of traces from different business process domains); 
generating an undirected graph of the activities based on the activity relation scores (At least see [0061] - PathSim does not measure the similarity between traces that share similar execution order of events);
inverting weights of edges of the undirected graph (At least see [0072] -  SeqPathSim requires the input traces to be in form of sequences of events in the new dimensions, the above results only provide the “soft” mappings from the input events to the new dimensions in form of matrix W); 
determining an average minimum cut on the undirected graph based on the inverted weights of the edges to determine a cut location of the event log (At least see [0062] - [0062] Edit distance similarity measures can quantify how similar two sequences are by counting the minimum number of operations required to transform one sequence into the other. Edit distance has shown its effectiveness in measuring similarity between sequence-like data traces in multiple domains); and 
splitting the event log into sub-event logs based on the cut location (At least see [0003] - Traces clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate).  

Per claim 15: 
A computer program embodied on a non-transitory computer-readable medium for generating a process tree of a process (At least see [0012] - a non-transitory program storage device readable by a computer, tangibly embodying a program of instructions executed by the computer to perform the method steps for generating process trace clusters), the computer program configured to cause at least one processor to perform operations comprising: 40/44 4835-0983-5737.vlDocket No. 23464.0068 
receiving an event log of the process (At least see [0005] -receiving an identification of node types and edge types of an application event log); 
determining whether a base case applies to the event log and, in response to determining that the base case applies to the event log, adding one or more nodes to the process tree (At least see [0005] -performing dimension reduction of the HIN by reducing a number of event types of the set of input traces to generate clusters of new event types, generating a set of meta-paths that connect nodes of a same reduced event type in the application event log); 
in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs and adding one or more nodes to the process tree (At least see [0004] -races clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate);

Ishakian sufficiently discloses the method as set forth above, but Ishakian does not explicitly disclose: repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log; and outputting the process tree.  
However, Medeiros disclose:
repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log (At least see Page. 5:9-11 -iteratively split the log in clusters until the log is partitioned in clusters that allow for the mining of precise models, and lines: 17-21 -as long as the model is not optimal the log is partitioned into clusters with the hope that it may be easier to construct a better process model for each of the clusters. In Figure 3 log L is split into two
logs L1 and L2, i.e., each process instance of L appears in either L1 or L2. Then for each cluster, the procedure is repeated) ; and 
outputting the process tree (At least see FIG. 3 with associated text, which the figure represent clusters as tree including splitted clusters as sub-trees).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate Medeiros into Ishakian because Medeiros’s event log is clustered iteratively such that each of the resulting clusters corresponds to a coherent set of cases that can be adequately represented by a process model, this approach allows for different clustering and process discovery algorithms; as such,     a particular clustering algorithm that avoids over-generalization and a process discovery algorithm that is much more robust (please see the Abstract of the invention).

Per claim 16: 
Ishakian discloses:
calculating activity relation scores for pairs of activities in an exclusive choice relationship or a parallel relationship in an event log (At least see [0043] - edge relations are generic enough to capture a wide variety of traces from different business process domains); 
generating an undirected graph of the activities based on the activity relation scores (At least see [0061] - PathSim does not measure the similarity between traces that share similar execution order of events);
inverting weights of edges of the undirected graph (At least see [0072] -  SeqPathSim requires the input traces to be in form of sequences of events in the new dimensions, the above results only provide the “soft” mappings from the input events to the new dimensions in form of matrix W); 
determining an average minimum cut on the undirected graph based on the inverted weights of the edges to determine a cut location of the event log (At least see [0062] - [0062] Edit distance similarity measures can quantify how similar two sequences are by counting the minimum number of operations required to transform one sequence into the other. Edit distance has shown its effectiveness in measuring similarity between sequence-like data traces in multiple domains); and 
splitting the event log into sub-event logs based on the cut location (At least see [0003] - Traces clustering is among approaches that can address this issue by splitting the event logs into smaller subsets and applying process discovery algorithms to each subset, so that the discovered processes of the subsets are less complex and more accurate).  

Per claim 20: 
Ishakian discloses:
process is a robotic process automation process (At least see [00770 - process traces are application level event logs that are collected by an administrator through automation).  


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        08/03/2022